NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0494-16T3


WARREN ALSTON,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

              Submitted May 24, 2018 – Decided June 7, 2018

              Before Judges Simonelli and Haas.

              On appeal from the New Jersey Department of
              Corrections.

              Warren Alston, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel;
              Suzanne M. Davies, Deputy Attorney General,
              on the brief).

PER CURIAM

        Plaintiff Warren Alston appeals from the January 11, 2018

final decision of respondent New Jersey Department of Corrections
(DOC),    which     denied    his    request    for    his    uncertified     birth

certificate.       We affirm.

      Alston is an inmate currently incarcerated at East Jersey

State prison.        He was convicted of armed burglary, aggravated

sexual assault, aggravated assault, and possession of a weapon for

an   unlawful      purpose,    and   is     serving   a   twenty-year      term    of

imprisonment with a seventeen-year period of parole ineligibility.

      Alston filed a request to obtain an uncertified copy of his

birth certificate and authorization to possess it on his person.

The DOC denied his request, stating that "[n]o birth certificates

of any kind are approved to be held on person."

      Alston appealed, arguing the DOC violated his constitutional

rights by depriving him of an uncertified copy of his birth

certificate that would indicate it was issued for informational

purposes    only     and     where   no     penological      interest     compelled

confiscation or seizure by prison authorities.                Alston also argued

that the document entitled "Original Birth Record" is only an

informational record and not a birth certificate.                    On September

20, 2017, the DOC issued a final decision denying Alston's request,

stating    birth    certificates      are     not   permitted   in   an   inmate's

possession and he could have Social Services assist him if he

needed it for a legal reason.



                                          2                                 A-0494-16T3
     Alston appealed to this court, reiterating the arguments

presented to the DOC.1   The DOC subsequently filed a motion for

remand, which we granted.   On remand, the DOC issued an amended

final decision on January 18, 2018, determining that for security

and safety reasons, inmates are not permitted to have any identity

creating documents, such as a social security card or birth

certificate, in their possession.    The DOC explained that

          a birth certificate serves no purpose to the
          incarcerated person, and could only prove to
          serve as a potentially serious safety and
          security risk to the prison and the public as
          a birth certificate, whether certified or not,
          can be used to either steal an identity and/or
          verify identities and/or create alternate
          identities.

The DOC also determined "the birth certificate is not needed for

the inmate to obtain any service or partake in any function at the

facility[,]" and an inmate could obtain assistance through the

social service department if he or she had a personal issue that

required a birth certificate.   Lastly, the DOC determined that its

policy dictated the storage of birth certificates in a safe place

and not in an inmate's possession.


1
  We decline to address Alston's additional argument that the DOC
violated his rights under the Adoption Record Act, N.J.S.A. 9:3-
37 to -56, by withholding, confiscating, or seizing information
pertaining to his natural parents.    Alston did not raise this
issue before the DOC, and it is not jurisdictional in nature nor
does it substantially implicate the public interest.     Zaman v.
Felton, 219 N.J. 199, 226-27 (2014) (citation omitted).

                                 3                            A-0494-16T3
     Our review of a decision of an administrative agency is

limited.     Williams v. D.J. Dep't of Corr., 423 N.J. Super. 176,

182 (App. Div. 2011) (citation omitted).               We "ordinarily will

reverse the decision of an administrative agency only when the

agency's decision 'is arbitrary, capricious, or unreasonable, or

[] is not supported by substantial credible evidence in the record

as a whole.'"    Ramirez v. Dep't of Corr., 382 N.J. Super. 18, 23

(App. Div. 2005) (alteration in original) (quoting Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)).

     We have considered Alston's arguments in light of the record

and applicable legal principles and conclude there is sufficient

credible evidence in the record as a whole supporting the DOC's

decision.     R. 2:11-3(e)(1)(D).       We affirm substantially for the

reasons the DOC expressed in its January 11, 2018 final decision.

We also conclude that Alton's arguments are without sufficient

merit   to   warrant   discussion   in   a   written    opinion,   R.     2:11-

3(e)(1)(E).

     Affirmed.




                                    4                                   A-0494-16T3